Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed January 20, 2022.
Claim 51 has been canceled.  Claims 1, 9 and 49 have been amended.
Claims 1, 3, 5-9, 11, 17, 21, 26, 27, 30, 33, 37, 39-42, 45, 46, 49, 56, 57, 59 and 62 are pending in the present application.
Claims 1, 3, 5-9, 11, 17, 21, 26, 27, 30, 33, 37, 39-42, 45, 46, 49, 57, 59 and 62 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed January 20, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Claim Rejections - 35 USC § 112
In the previous Office Action mailed July 22, 2021, claims 1, 3, 5-9, 11, 17, 21, 26, 27, 30, 33, 37, 39-42, 45, 46, 49, 51, 56, 57, 59 and 62 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is moot against claim 51 in view of Applicant’s Amendment filed January 20, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment filed January 20, 2022 to spell out the term, “ATP7B” as ATPase copper transporting beta.


Claim Rejections - 35 USC § 102/103
In the previous Office Action mailed July 22, 2021, claims 1, 6, 7, 26, 27, 30, 33, 37, 39-42, 45, 46, 49, 51, and 56 were rejected under 35 U.S.C. 102(a)(2) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over WO 2004052300-A2 to Isis Pharm Inc. (hereinafter, “ISIS”).  This rejection is moot against claim 51 in view of Applicant’s Amendment filed January 20, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed January 20, 2022.


******
In the previous Office Action mailed July 22, 2021, claims 1, 26, 27, 30, 33, 37, 39-42, 45, 46, 49, 51, and 56 were rejected under 35 U.S.C. 102(a)(2) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over WO 2013105022-A2 to Novartis AG (hereinafter, “Novartis”).  This rejection is moot against claim 51 in view of Applicant’s Amendment filed January 20, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed January 20, 2022.


******
In the previous Office Action mailed July 22, 2021, claims 1, 17, 26, 27, 30, 33, 37, 39-42, 45, 46, 49, 51, and 56 were rejected under 35 U.S.C. 102(a)(2) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over U.S. Publication 2004101854-A1 to Bennett et al. (hereinafter, “Bennett”).  This rejection is moot against claim 51 in view of Applicant’s Amendment filed January 20, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed January 20, 2022.

******
In the previous Office Action mailed July 22, 2021, claims 1, 9, 49 and 51 were rejected under 35 U.S.C. 102(a)(2) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over CN105986015-A to Yang et al. (hereinafter, “Yang”).  This rejection is moot against claim 51 in view of Applicant’s Amendment filed January 20, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed January 20, 2022.


******
In the previous Office Action mailed July 22, 2021, claims 1, 11, 49 and 51 were rejected under 35 U.S.C. 102(a)(2) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over WO 2015002978-A2 to Issadore et al. (hereinafter, “Issadore”).  This rejection is moot against claim 51 in view of Applicant’s Amendment filed January 20, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed January 20, 2022.


Claim Rejections - 35 USC § 101
In the previous Office Action mailed July 22, 2021, claims 1, 3, 5-9, 11, 17, 21, 49, 51, 56 and 62 were rejected under 35 U.S.C. 101.  This rejection is moot against claim 51 in view of Applicant’s Amendment filed January 20, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed January 20, 2022.

	Applicant’s Amendment filed January 20, 2022 necessitated the new grounds of rejection presented below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 26, 27, 30, 33, 37, 39-42, 45, 46, 49, 56, 57 and 59 are rejected under 35 U.S.C. 103 as being obvious over WO 95/06714 A1 (submitted and made of record on the IDS filed January 20, 2022) in view of WO 2017/106283 A1 (submitted and made of record on the IDS filed February 18, 2021).
Claims 1, 3, 5-7, 26, 27, 30, 33, 37, 39-42, 45, 46, 49 and 56 are drawn to an antisense oligonucleotide comprising 10 to 50 nucleotides with a nucleobase sequence at least 95% complementary over the entire length of the oligonucleotide to an ATPase copper transporting beta protein (ATP7B) pre-mRNA target sequence in exon 6, a 5’-flanking intron, a 3’-flanking intron, or a combination of exon 6 and the 5’-flanking or 3’-flanking intron; wherein the antisense oligonucleotide comprises at least one modified nucleobase, at least one modified internucleoside linkage, or at least one modified sugar nucleoside, or wherein the antisense oligonucleotide is a morpholino oligomer.  Claims 57 and 59 are drawn to a method of increasing the level of exon 6-containing ATP7B mRNA molecules in a cell expressing an aberrant ATP7B gene or a method of treating Wilson disease in a subject having an aberrant ATP7B gene, the methods comprising contacting the cell or administering a therapeutically effective amount of an antisense oligonucleotide comprising 10 to 50 nucleotides with a nucleobase sequence at least 95% complementary over the entire length of the oligonucleotide to an ATPase copper transporting beta protein (ATP7B) pre-mRNA target sequence in exon 6, a 5’-flanking intron, a 3’-flanking intron, or a combination of exon 6 and the 5’-flanking or 3’-flanking intron; wherein the antisense oligonucleotide comprises at least one modified nucleobase, at least one modified internucleoside linkage, or at least one modified sugar nucleoside, or wherein the antisense oligonucleotide is a morpholino oligomer and a method of increasing the level of exon 6-containing ATP7B MRNA molecules in a cell expressing an aberrant ATP7B gene.
WO 95/06714 teaches nucleic acid molecules comprising at least 15 nucleotides capable of specifically hybridizing with the candidate gene for Wilson Disease (WD) (ATP7B).  Specifically, WO 95/06714 teaches intronic primers used for amplification in polymerase chain reaction (PCR) analysis in which exon 6 is targeted.  See sequences at pages 71 and 72 and Table IV.  WO 95/06714 teaches gene sequences were determined by PCR amplification of genomic exonic sequences using oligonucleotide primers for intronic sequence spaced about 50 bp from the exon/intron junction.  The Examiner is interpreting SEQ ID NO: 48 or SEQ ID NO:49 of Table IV to be an antisense oligonucleotide comprising 10 to 50 nucleotides with a nucleobase sequence at least 95% complementary over the entire length of the oligonucleotide to an ATP7B pre-mRNA target sequence in exon 6, a 5’-flanking intron, a 3’-flanking intron, or a combination of exon 6 and the 5’-flanking or 3’-flanking intron.
WO 95/06714 teaches gene therapy methods in which a transgenic nonhuman mammal whose genome comprises antisense DNA complementary to DNA encoding a polypeptide which prevents development of Wilson's disease so placed as to be transcribed into antisense mRNA complementary to mRNA encoding the polypeptide which prevents development of Wilson's disease and which hybridizes to mRNA encoding the polypeptide which prevents development of Wilson's disease thereby reducing its translation.  In this example, the antisense DNA complementary to DNA encoding a polypeptide which prevents development of Wilson's disease is ATP7B.
WO 95/06714 does not teach the antisense oligonucleotides of their invention are modified.
WO 2017/106283 teaches antisense oligonucleotides targeted to Wilson Disease (WD) (ATP7B), which comprise at least one modified nucleobase, at least one modified internucleoside linkage, or at least one modified sugar nucleoside, or wherein the antisense oligonucleotide is a morpholino oligomer for the purpose of enhancing binding affinity to a target sequence on a pre-mRNA transcript or to reduce binding to any non-target sequence or reduce degradation by cellular nucleases. 
The antisense oligonucleotides of WO 2017/106283 comprise a targeting moiety or other conjugate that enhances the activity or cellular uptake of the oligonucleotide.  Also, regarding WO 2017/106283, conjugates can be linked to one or more of any nucleotides comprising the antisense oligonucleotide at any of several positions on the sugar, base or phosphate group, as understood in the art and described in the literature, e.g., using a linker. Linkers can include a bivalent or trivalent branched linker. 
Before the effective filing date of the claimed invention, antisense oligonucleotides complementary to ATP7B pre-mRNA target sequence in exon 6, a 5’-flanking intron, a 3’-flanking intron, or a combination of exon 6 and the 5’-flanking or 3’-flanking intron were known and routinely used in the art.
It would have been obvious to a person of ordinary skill in the art to design an antisense oligonucleotide complementary to ATP7B pre-mRNA target sequence in exon 6, a 5’-flanking intron, a 3’-flanking intron, or a combination of exon 6 and the 5’-flanking or 3’-flanking intron as taught and suggested by WO 95/06714.  It would have been obvious to use said antisense oligonucleotide in a method of increasing the level of exon 6-containing ATP7B mRNA molecules in a cell expressing an aberrant ATP7B gene or a method of treating Wilson disease in a subject having an aberrant ATP7B gene as taught and suggested by WO 95/06714.
A person of ordinary skill in the art would have been motivated and expected success to modify the antisense oligonucleotide complementary to ATP7B pre-mRNA target sequence in exon 6, a 5’-flanking intron, a 3’-flanking intron, or a combination of exon 6 and the 5’-flanking or 3’-flanking intron of WO 95/06714 for the purpose of reducing degradation by cellular nucleases as taught by WO 2017/106283.  
Therefore, the subject matter of claims 1, 3, 5-7, 26, 27, 30, 33, 37, 39-42, 45, 46, 49, 56, 57 and 59 is obvious over WO 95/06714 in view of WO 2017/106283.
NOTE: Regarding claims 3 and 5-7 which recite the phrases, “at least one nucleotide” or “a sequence”, given the broadest reasonable interpretation (BRI) consistent with the Specification, these phrases are anticipated by any single adenine, thymine, cytosine or guanine nucleotide/sequence present in the antisense sequence of WO 95/06714.  See MPEP 2111.01 with regards to BRI.
Regarding claims 30 and 39 which recites, wherein at least 50% of internucleoside linkages in the antisense oligonucleotide are independently the modified internucleoside linkage” and “wherein all nucleosides in the antisense oligonucleotide are independently the modifies sugar nucleosides”, respectively, such are design choices.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified internucleoside linkages or  modifies sugar nucleosides to incorporate into an antisense oligonucleotide to confer a desired property or optimization for a specific utility. 


******
Claims 1, 3, 5-7, 26, 27, 30, 33, 39, 49 and 56 are rejected under 35 U.S.C. 103 as being obvious over Loudianos et al. (Human Mutation, 2002 Vol. 20:260-266) (submitted and made of record on the IDS filed January 20, 2022) in view of Skerra, A. (Nucleic Acids Research, 1992 Vol. 20:3551-3554).
The claims are as described above.
Loudianos et al. teach a RT-PCR primer fully complementary (e.g. antisense) to exon 6 of ATP7B.  See Table 1, WD-2.  The Examiner is interpreting WD-2 to be an antisense oligonucleotide comprising 10 to 50 nucleotides with a nucleobase sequence at least 95% complementary over the entire length of the oligonucleotide to an ATPase copper transporting beta protein (ATP7B) pre-mRNA target sequence in exon 6.
Loudianos et al. does not teach the RT-PCR primer fully complementary (e.g. antisense) to exon 6 of ATP7B is modified. 
Skerra, A. teaches phosphorothioate-modified primers improve the amplification of DNA sequences by DNA polymerase with proofreading activity (see Abstract).  Skerra, A. teaches the introduction of single phosphorothioate bond at the 3' termini of the PCR primer protects the oligodeoxynucleotide from exonucleolytic attack leading to specific and efficient amplification of DNA.
Before the effective filing date of the claimed invention, antisense oligonucleotides complementary to ATP7B pre-mRNA target sequence in exon 6, a 5’-flanking intron, a 3’-flanking intron, or a combination of exon 6 and the 5’-flanking or 3’-flanking intron were known and routinely used in the art.
It would have been obvious to a person of ordinary skill in the art to design an antisense oligonucleotide complementary to ATP7B pre-mRNA target sequence in exon 6, a 5’-flanking intron, a 3’-flanking intron, or a combination of exon 6 and the 5’-flanking or 3’-flanking intron as taught and suggested by Loudianos et al.  
A person of ordinary skill in the art would have been motivated and expected success to modify the RT-PCR primer fully complementary (e.g. antisense) to exon 6 of ATP7B of Loudianos et al.  for the purpose of protecting the oligonucleotide from exonucleolytic attack as taught by Skerra.  
Therefore, the subject matter of claims 1, 3, 5-7, 26, 27, 30, 33, 39, 49 and 56 is obvious over Loudianos et al. in view of Skerra.
NOTE: Regarding claims 3 and 5-7 which recite the phrases, “at least one nucleotide” or “a sequence”, given the broadest reasonable interpretation (BRI) consistent with the Specification, these phrases are anticipated by any single adenine, thymine, cytosine or guanine nucleotide/sequence present in the antisense sequence of WO 95/06714.  See MPEP 2111.01 with regards to BRI.
Regarding claims 30 and 39 which recites, wherein at least 50% of internucleoside linkages in the antisense oligonucleotide are independently the modified internucleoside linkage” and “wherein all nucleosides in the antisense oligonucleotide are independently the modifies sugar nucleosides”, respectively, such are design choices.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified internucleoside linkages or  modifies sugar nucleosides to incorporate into an antisense oligonucleotide to confer a desired property or optimization for a specific utility. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 8, 9, 11, 17, 21 and 69 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635